COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-12-00459-CR
Trial Court Cause
Number:                   CR28475
Style:                    William Earl Durham
                          v The State of Texas
Date motion filed*:       01/28/2013
Type of motion:           EXTEND TIME
Party filing motion:      APPELLANT
Document to be filed:     BRIEF

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           12/28/2012
         Number of previous extensions granted:
         Date Requested:                              30 DAYS

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 02/06/2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura C. Higley
                          Acting individually          Acting for the Court

Panel consists of

Date: 02/01/2013